Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 26 September 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters Near West Point Sepr 26 1780
                        
                        On my arrival here a very disagreeable scene unfolded itself. By a lucky accident a conspiracy of the most
                            dangerous kind the object of which was to sacrifice this post. has been detected. General Arnold, who has sullied his
                            former glory by the blackest treason, has escaped to the enemy. This is an event that occasions me equal regret and
                            mortification; but traitors are the growth of every country and in a revolution of the present nature it is more to be
                            wondered at, that the catalogue is so small than that there have been found a few.
                        The situation of the army at this time will make General Heath’s presence with us useful. I have written to
                            him for this purpose. I hope his removal will be attended with no inconvenience to Your Excellency. With the greatest
                            regard, I have the honor to be Your most Obedt ser.
                        
                            Go: Washington
                        
                    